 USDC IN/ND case 3:20-cv-00442-JD-MGG document 2 filed 08/28/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JUSTIN L. CRAGER,

                Petitioner,

                       v.                           CAUSE NO. 3:20-CV-442-JD-MGG

 SHERIFF,

                Respondent.

                                   OPINION AND ORDER

       Justin L. Crager, a prisoner without a lawyer, filed a habeas corpus petition

challenging disciplinary decisions (JCR-075, JCR-076, JCR-079) at the DeKalb County

Jail in which a disciplinary hearing officer (DHO) found him guilty of trafficking using

a civilian. Following a disciplinary hearing, in April 2020, he was sanctioned with the

loss of privileges, including lockdown, denial of telephone use, and denial of visitation.

Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f

it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court.”

       Significantly, the petition does not indicate that the length of his sentence was

increased as a result of these disciplinary proceedings. “[A] habeas corpus petition must

attack the fact or duration of one’s sentence; if it does not, it does not state a proper

basis for relief under § 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009).

“State prisoners who want to raise a constitutional challenge to . . . administrative

segregation . . . must instead employ § 1983 or another statute authorizing damages or
 USDC IN/ND case 3:20-cv-00442-JD-MGG document 2 filed 08/28/20 page 2 of 2


injunctions—when the decision may be challenged at all.” Moran v. Sondalle, 218 F.3d

647, 651 (7th Cir. 2000). As a result, the court cannot grant relief on this habeas petition.

       Because Crager has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Crager wants to appeal this decision, he does not need a certificate

of appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Justin L. Crager leave to proceed in forma pauperis on appeal.

       SO ORDERED on August 28, 2020

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
